USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 96-1052                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                 FRANK P. BONGIORNO,                                Defendant, Appellant.                              _________________________          No. 96-1560                              UNITED STATES OF AMERICA,                                 Plaintiff, Appellee,                                          v.                                 FRANK P. BONGIORNO,                                Defendant, Appellant.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Robert E. Keeton, U.S. District Judge]                                             ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Boudin, Circuit Judge.                                          _____________                              _________________________               Thomas V. Silvia for appellant.               ________________               Jeanne  M. Kempthorne  and  Christopher  Alberto,  Assistant               _____________________       ____________________          United States Attorneys, with whom Donald K. Stern, United States                                             _______________          Attorney, was on brief, for appellee.                              _________________________                                   February 7, 1997                              _________________________                    SELYA, Circuit Judge.  In many respects the history  of                    SELYA, Circuit Judge.                           _____________          this litigation resembles a Greek tragedy, excerpts of which from          time  to time have  occupied the attention  of no  fewer than ten          federal  and state  judges across  the nation.    This particular          passage  revolves  around  the  constitutionality  of  the  Child          Support  Recovery Act  (CSRA), 18  U.S.C.    228 (1994),  and the          federal government's authority, if any, to collect restitutionary          payments ordered under the  CSRA by recourse to the  Federal Debt          Collection Procedure Act (FDCPA),  28 U.S.C.    3001-3308 (1994).          The CSRA issue is new  to us and the FDCPA issue has  not, to our          knowledge, been addressed by any court of appeals.  After sorting          through  these  and  other  arcana,  we  reject  the  defendant's          challenge to his criminal conviction and sentence, holding, among          other  things, that  Congress did  not exceed  the bounds  of its          constitutional power  in enacting  the CSRA.    Turning to  post-          conviction  events, we  hold  that the  federal government  lacks          authority  to proceed against a "deadbeat dad" by using the FDCPA          as an instrument  for enforcing a restitutionary  order issued in          connection with an antecedent criminal conviction.          I.  SETTING THE STAGE          I.  SETTING THE STAGE                    In October 1990 a Georgia state court entered  a decree          ending Sandra  Taylor's marriage to defendant-appellant  Frank P.          Bongiorno,  granting   Taylor  custody  of  the   couple's  minor          daughter, and directing  Bongiorno (a  physician specializing  in          bariatric  surgery)  to pay  $5,000 per  month in  child support.          Shortly    thereafter,   mother   and    daughter   repaired   to                                          2          Massachusetts.  When Bongiorno  subsequently sought to modify the          child  support award,  Taylor counterclaimed  on the  ground that          Bongiorno  had failed  to  make the  payments  stipulated in  the          original  decree.   In  September  1992 the  Georgia  court found          Bongiorno in contempt  for failing  to pay upward  of $75,000  in          mandated child support and directed that he be incarcerated until          he had purged  the contempt.   Bongiorno avoided immurement  only          because he had accepted  a position in Michigan and  the contempt          order did not operate extraterritorially.                    Once in Michigan,  Bongiorno made sporadic payments  of          child  support despite the fact  that his new  post paid $200,000          per year.  In March 1993 a Michigan state court domesticated  the          Georgia support order  and authorized garnishment  of Bongiorno's          wages  to satisfy  the accumulated  arrearage.   Soon thereafter,          Bongiorno  quit his  job  and paid  only  $500 a  month  in child          support from June to December 1993.  In early 1994 Bongiorno went          to  work for the  State of Michigan.   That May  a Michigan state          court  issued an order enforcing the Georgia support award to the          extent of $300 per week.1   Bongiorno failed to satisfy even this          modest impost.                    Approximately  one  year  later  the  federal  behemoth          stirred; the  United States charged Bongiorno  with violating the                                        ____________________               1Differences  in  state  law  explain  this  ceiling.    The          Michigan court applied Michigan's child support guidelines, Mich.          Comp.  Laws    552.519  (1988), to  determine  a current  support          obligation  and  then  added  a  premium to  be  applied  against          Bongiorno's accumulated arrearages.  Neither the propriety of the          ceiling nor the Michigan court's treatment of the Georgia court's          decree is at issue here.                                          3          CSRA.     Because   Bongiorno's   minor   daughter  has   resided          continuously in Massachusetts from  1990 forward (albeit with her          grandmother  for much  of  that time),  the government  preferred          charges  in that  district.   Bongiorno  moved unsuccessfully  to          dismiss  the indictment on the ground that the CSRA represents an          unconstitutional exercise of  Congress' power under  the Commerce          Clause.  At an ensuing bench trial, the district court determined          that Bongiorno had possessed the ability to pay $5,000 monthly in          the 1992-1993  time frame, but that  he had chosen not  to do so.          Consequently, the court found Bongiorno guilty of willful failure          to  pay  child  support  and  sentenced  him  to  five  years  of          probation.   As  a condition  of probation,  the court  imposed a          work-release  arrangement,  directing Bongiorno  to  spend up  to          twelve hours  per day in the custody of the Bureau of Prisons for          the first  year of his  probation.  As  a further condition,  the          court  ordered  restitution  in the  sum  of  $220,000 (a  figure          approximating the total arrearage then outstanding).                    Not  content with its  apparent victory, the government          commenced  a civil  proceeding  under the  FDCPA  as a  means  of          enforcing  the  restitutionary  order.    After  some  procedural          wrangling, the  court granted  the government's motion  to attach          Bongiorno's wages and disburse the proceeds.                    Bongiorno filed  timely appeals  in both cases,  and we          heard the appeals in  tandem.  We now  affirm the conviction  and          sentence  in the criminal case,  but reverse the  judgment in the          civil case.                                          4          II.  THE CONSTITUTIONALITY OF THE CHILD SUPPORT RECOVERY ACT          II.  THE CONSTITUTIONALITY OF THE CHILD SUPPORT RECOVERY ACT                    Bongiorno challenges his conviction principally  on the          ground that the CSRA is an unconstitutional exercise of Congress'          authority  under  the   Commerce  Clause.    We  review  de  novo          constitutional challenges to federal statutes.  See United States                                                          ___ _____________          v. Gifford, 17 F.3d 462, 471-72 (1st Cir. 1994).             _______                            A.  The CSRA and Its Prologue.                            A.  The CSRA and Its Prologue.                                _________________________                    In 1992 Congress focused on the importance of financial          support from non-custodial  parents as a means  of combatting the          growing poverty  of single-parent families.   The House Judiciary          Committee  observed  that  of  $16.3  billion  in  child  support          payments  due in  1989, only  $11.2 billion  was paid,  leaving a          shortfall  of  approximately  $5  billion to  be  offset  largely          through government assistance.   See H.R. Rep. No. 102-771,  at 5                                           ___          (1992).   The Committee  concluded that  "the  annual deficit  in          child support payments remains unacceptably high," especially "in          interstate  collection  cases, where  enforcement  of  support is          particularly  difficult."   Id.   To illustrate  this point,  the                                      ___          Committee noted  that one-third of all  uncollected child support          obligations  involved non-custodial  fathers living out  of state          and that roughly fifty-seven percent of the custodial  parents in          such situations received  support payments "occasionally,  seldom          or never."  Id.                      ___                    Because   Congress   doubted   the    states'   ability          efficaciously to enforce support orders beyond their own borders,          see  id.  at  6  (recognizing that  "interstate  extradition  and          ___  ___                                          5          enforcement in fact remains a tedious, cumbersome and slow method          of collection"),  it devised a  federal solution hoping  that the          new  law    the  CSRA    would  prevent delinquent  parents  from          "mak[ing] a mockery of State law by fleeing across State lines to          avoid  enforcement  actions by  State  courts  and child  support          agencies."  138 Cong. Rec. H7324, H7326 (daily ed.  Aug. 4, 1992)          (statement  of Rep.  Hyde).   In  final  form the  statute  makes          willful  failure  "to pay  a  past  due  support obligation  with          respect to a child who resides in another State" a federal crime.          18 U.S.C.   228(a).  A "past due support obligation" is an amount          determined under  a state  court order  that either  has remained          unpaid for more than one year or is greater than $5,000.  See id.                                                                    ___ ___             228(d)(1).   The  law  subjects  violators  to  a  panoply  of          punishments, including imprisonment, fines, and restitution.  See                                                                        ___          id.   228(b) & (c).          ___                               B.  The Commerce Clause.                               B.  The Commerce Clause.                                   ___________________                    The Commerce Clause  bestows upon  Congress the  power,          inter  alia,  to  "regulate Commerce  .  .  .  among the  several          _____  ____          States."   U.S. Const., art. I,   8, cl. 3.  The appellant claims          that the  CSRA   which in  his case has the  effect of regulating          the nonpayment  of Georgia-imposed child support obligations owed          by a Michigan resident  to a child domiciled in  Massachusetts2            does not fall within the ambit of this constitutional grant.  The                                        ____________________               2Technically, child support is  owed to the custodial parent          for  the  benefit of  the minor  child.   For  simplicity's sake,          however,  we choose to reduce the triangle to a straight line and          treat the obligation as if it were owed directly to the minor.                                          6          Supreme Court has identified three general categories of activity          that  lawfully can be regulated  under the Commerce  Clause:  (1)          activities  that  involve  use  of  the  channels  of  interstate          commerce, (2) activities that implicate the  instrumentalities of          interstate commerce  (including persons or  things in  interstate          commerce), and  (3) activities  that have a  substantial relation          to,  or substantially  affect, interstate  commerce.   See United                                                                 ___ ______          States v. Lopez, 115 S. Ct. 1624, 1629-30 (1995); Perez v. United          ______    _____                                   _____    ______          States, 402 U.S. 146, 150 (1971).          ______                    While the  CSRA is  likely supportable under  more than          one of these rubrics, we believe that its validity is most easily          demonstrated  in terms  of the  second class  of activities.   In          other words, because paying court-ordered child support occurs in          interstate commerce  when the obligated parent  and the dependent          child  reside   in  different  states,  the   underlying  support          obligation is  subject to  regulation under the  Commerce Clause.          Accord United States v.  Hampshire, 95 F.3d 999, 1003  (10th Cir.          ______ _____________     _________          1996)   (holding  that  the   CSRA  regulates   a  "court-ordered          obligation to  pay money in interstate  commerce"), cert. denied,                                                              _____ ______          ___ S. Ct. ___ (1997); United States v. Mussari, 95 F.3d 787, 790                                 _____________    _______          (9th  Cir. 1996)  (concluding  that the  support obligation  is a          "thing"  in  interstate commerce  because it  must  be met  "by a          payment that will normally move in interstate commerce   by mail,          by  wire, or by the electronic transfer of funds"); United States                                                              _____________          v. Sage, 92 F.3d 101, 106 (2d Cir.  1996) (similar to Hampshire),             ____                                               _________          cert. denied, ___ S. Ct. ___ (1997).          _____ ______                                          7                    The appellant employs  various artifices in  attempting          to  resist  the  force of  this  conclusion.    For starters,  he          protests  that  the  obligation  to  pay  child  support  is  not          "commerce" in any meaningful  sense.  That cry is  drowned out by          the broadcast definitions of  the term used by the  Supreme Court          from the early days of the Republic, see, e.g., Gibbons v. Ogden,                                               ___  ____  _______    _____          22 U.S.  (9 Wheat.) 1, 189-96 (1824), as refreshed by more recent          Supreme Court  jurisprudence, see, e.g., Heart  of Atlanta Motel,                                        ___  ____  ________________________          Inc. v. United  States, 379 U.S.  241, 253-58 (1964).   The  term          ____    ______________          "commerce" in the Commerce Clause context  is a term of art,  and          the Court consistently has interpreted it to include transactions          that might  strike lay persons  as "noncommercial."   See,  e.g.,                                                                ___   ____          United  States v.  Simpson, 252  U.S. 465,  466  (1920) (defining          ______________     _______          commerce  to   include  transporting  whiskey  intended  for  the          transporter's  personal consumption);  Lottery Case  (Champion v.                                                 ____________   ________          Ames), 188 U.S.  321, 354  (1903) (defining  commerce to  include          ____          carrying lottery tickets).                    The appellant is likewise fishing in an empty pond when          he baldly proclaims  that a support  obligation is an  intangible          and  therefore not a "thing"  in interstate commerce.   The Court          has  long   read  the  Commerce  Clause   to  reach  transactions          concerning  intangibles.   See,  e.g.,  United  States v.  South-                                     ___   ____   ______________     ______          Eastern Underwriters Ass'n, 322  U.S. 533, 549-50 (1944) (holding          __________________________          that transactions  may constitute  commerce although they  do not          "concern the flow  of anything more  tangible than electrons  and          information"); Pensacola Tel.  Co. v. Western Union Tel.  Co., 96                         ___________________    _______________________                                          8          U.S.  (6  Otto) 1,  11  (1877) (defining  interstate  commerce to          include   the  transmission   of  intelligence   over  interstate          telegraph lines).   As the  Court explained in  United States  v.                                                          _____________          Shubert,  348 U.S. 222 (1955),  commerce exists where  there is a          _______          "continuous  and  indivisible  stream  of  intercourse  among the          states" involving the  transmission of money  and communications.          Id. at 226 (quoting South-Eastern Underwriters, 322 U.S. at 541).          ___                 __________________________                    This definition fits the economic realities incident to          child support orders involving a parent in one state and  a child          in another.  Because compliance with such support orders requires          the  regular movement  of money  and communications  across state          lines, such   transactions fall  within the scope  of permissibly          regulated  intercourse.   See  Hampshire,  95 F.3d  at  1003; see                                    ___  _________                      ___          generally Comment, Making Parents  Pay:  Interstate Child Support          _________          ______________________________________________          Enforcement  After [Lopez],  144  U. Pa.  L.  Rev. 1469,  1505-11          __________________________          (1996).  It  follows inexorably that  Congress lawfully can  pass          legislation  designed  to   prevent  the   frustration  of   such          interstate  transactions.   See,  e.g., Allenberg  Cotton Co.  v.                                      ___   ____  _____________________          Pittman,  419 U.S.  20,  34  (1974)  (holding that  Congress  can          _______          prevent the obstruction of interstate commerce by obviating state          laws); Heart of Atlanta  Motel, 379 U.S. at 275-76  (holding that                 _______________________          Congress has power to remove impediments to interstate commerce).                    The CSRA is such a law.  It regulates the nonpayment of          interstate  child  support obligations.    Because  child support          orders  that require a parent in one  state to make payments to a          person in another state are functionally equivalent to interstate                                          9          contracts,  see  Sage,  92  F.3d  at  106,  such  obligations are                      ___  ____          "things" in  interstate commerce.   Thus,  it is  appropriate for          Congress   to   enact  legislation   that   will   prevent  their          nonfulfillment.  On this  basis, the CSRA is a  valid exercise of          congressional power under the Commerce Clause.  See Hampshire, 95                                                          ___ _________          F.3d at 1003-04 (upholding  the constitutionality of the CSRA  on          the ground that it regulates "what is essentially nonpayment of a          debt where  the  judgment creditor  and  judgment debtor  are  in          different states");  Mussari, 95 F.3d  at 790 (reaching  the same                               _______          conclusion and observing that a  delinquent parent's "intentional          refusal to satisfy the debt is as much an obstruction of commerce          between the states  as any act of extortion  made unlawful by the          Hobbs  Act");  Sage,   92  F.3d  at  105-06  (reaching  the  same                         ____          conclusion and  observing that Congress "surely  has power [under          the Commerce  Clause] to prevent the frustration of an obligation          to engage in interstate commerce").                    The appellant makes  two last-ditch  arguments on  this          point.  First, he  posits that cases such as  Hampshire, Mussari,                                                        _________  _______          and Sage went  awry because they did not recognize  that the CSRA              ____          is different from other federal  statutes enacted under the aegis          of the  Commerce Clause.   The difference,  he says, is  that the          underlying  payment   obligation      the  child   support  order          simpliciter   is  a creature of state law.   This circumstance is          fribbling.    South-Eastern  Underwriters  illustrates  that  the                        ___________________________          state-law origins of an  obligation do not preclude  the exercise          of  congressional power  under the  Commerce  Clause.   The Court                                          10          there held, 322 U.S. at 546-47, that a fire insurance transaction          across state lines constituted commerce among the several states,          notwithstanding that  the insurance policy itself  was a personal          contract  subject to state law.  The same principle obtains here:          although the underlying child support order is a product of state          law, the  delinquent parent's location vis- -vis  the minor child          creates interstate nexus  in the  form of an  obligation to  make          regular  payments  across state  boundaries.    Indeed, the  CSRA          applies only when the  state-imposed child support order develops                  ____          an interstate character, necessitating  the sending of money from          one state to another by the obligor.  When that occurs, the child          support  obligation  lies  in  interstate  commerce,  subject  to          federal  regulation,   and  Congress  may  act   to  prevent  its          frustration.                    The appellant's second argument posits that uncollected          support  payments  have  too  tenuous  an  impact  on  interstate          commerce  to  justify the  exercise  of  congressional authority.          This argument  relies heavily on Lopez, a case in which the Court                                           _____          struck  down the Gun-Free School  Zones Act (GFSZA),  18 U.S.C.            922(q)(1)(A),  which criminalized  the possession of  firearms in          local school  zones.  Holding  that Congress  exceeded its  power          under  the Commerce Clause when it enacted the statute, the Court          reasoned  that gun  possession  in a  local  school zone  is  not          economic activity of a type that substantially affects interstate                                          11          commerce.   See Lopez, 115 S.  Ct. at 1634.   Lopez is inapposite                      ___ _____                         _____          here.3  The Lopez majority  considered only the third, "affecting                      _____          interstate  commerce,"  branch   of  Commerce  Clause  authority,          dismissing the first two bases as patently inapplicable.  See id.                                                                    ___ ___          at 1630.   Here, however, we  have no occasion to  decide whether          unpaid child  support substantially affects  interstate commerce;          we  instead  uphold the  CSRA  under the  second  Commerce Clause          category   because   it   regulates   things   (namely,   payment          obligations) in interstate commerce.                    There is another, more basic reason why Lopez does  not                                                            _____          assist the  appellant's cause.   The concerns articulated  by the          Lopez  Court simply are  not implicated by  the CSRA.   The Lopez          _____                                                       _____          Court observed that the GFSZA by its terms had no relation to any          sort of economic enterprise, and that neither the statute nor its          legislative  history  contained  express  congressional  findings          purporting to show the regulated activity's effects on interstate          commerce.   See id. at 1630-32.  In contrast, the CSRA relates to                      ___ ___          economic  transactions, and the  enacting Congress made explicit,          well-documented findings regarding the economic effect of  unpaid          child support  upon interstate commerce.   See, e.g.,  supra Part                                                     ___  ____   _____          II(A).  In the same vein,  the Lopez Court made much of  the fact                                        ____________________               3To the extent  that the  appellant relies on  a quartet  of          district court decisions purposing to strike down the CSRA on the          authority of  Lopez, his reliance is misplaced.  Two of them have                        _____          been reversed by  the Ninth  Circuit.  See  Mussari, 95 F.3d  787                                                 ___  _______          (reversing  United States v. Mussari, 894 F. Supp. 1360 (D. Ariz.                      _____________    _______          1995), and United States v. Schroeder, 894 F. Supp. 360 (D. Ariz.                     _____________    _________          1995)).  We regard the other two, United States v. Parker, 911 F.                                            _____________    ______          Supp.  830 (E.D. Pa. 1995),  and United States  v. Bailey, 902 F.                                           _____________     ______          Supp. 727 (W.D. Tex. 1995), as infirm.                                          12          that  the GFSZA  contained no jurisdictional  element to  forge a          link between the regulated activity and interstate commerce.  See                                                                        ___          Lopez,  115 S. Ct.  at 1631.   Such  an element  is conspicuously          _____          present  here,  for   the  CSRA  by   its  terms  provides   that          jurisdiction will attach only  if child support obligations cross          state lines.  See 18 U.S.C.   228(a); see also H.R. Rep. No. 102-                        ___                     ___ ____          771, supra, at 6 (underscoring that Congress designed the statute               _____          "to target interstate cases  only").  We have found  the presence          of  such a jurisdictional element  to be a  powerful argument for          distinguishing Lopez in other cases, see, e.g., United States  v.                         _____                 ___  ____  _____________          DiSanto, 86  F.3d 1238, 1245  (1st Cir. 1996)  (upholding federal          _______          arson statute,  18  U.S.C.     844(i)); United  States  v.  Diaz-                                                  ______________      _____          Martinez, 71 F.3d 946,  953 (1st Cir. 1995) (upholding  a federal          ________          firearms possession  statute,  18 U.S.C.     922(k)), and  it  is          equally potent here.                               C.  The Tenth Amendment.                               C.  The Tenth Amendment.                                   ___________________                    Bongiorno next claims that  the CSRA violates the Tenth          Amendment (and, in the bargain, tramples principles of federalism          and comity).   This claim hinges on his contention  that the CSRA          falls  beyond Congress'  competence because it  concerns domestic          relations (an area traditionally within the states' domain).   We          reject the claim out of hand.                    The Tenth Amendment declares that "powers not delegated          to the United States by the Constitution, nor prohibited by it to          the  States, are reserved to  the States respectively,  or to the          people."   U.S. Const. amend. X.  The amendment is not applicable                                          13          to situations in which  Congress properly exercises its authority          under an enumerated constitutional power.  See New York v. United                                                     ___ ________    ______          States,  505 U.S. 144, 156  (1992).  Inasmuch  as Congress passed          ______          the CSRA pursuant  to the  valid exercise of  such an  enumerated          power  (the power  to regulate  interstate commerce),  that tenet          governs here.   Accord Hampshire,  95 F.3d at  1004; Mussari,  95                          ______ _________                     _______          F.3d at 791.                    What is  more, a  Tenth Amendment attack  on a  federal          statute  cannot  succeed  without  three ingredients:    (1)  the          statute must regulate the "States as States," (2) it must concern          attributes of state  sovereignty, and (3)  it must  be of such  a          nature that compliance with it would impair a state's ability "to          structure   integral   operations   in   areas   of   traditional          governmental  functions."   Hodel  v. Virginia  Surface Mining  &                                      _____     ___________________________          Reclam.  Ass'n,  Inc.,  452  U.S. 264,  287-88  (1981)  (internal          _____________________          citations and quotation  marks omitted).   The  CSRA passes  this          test  with flying colors.  It  does not interfere with state law.          To the  contrary, the  CSRA comes  into play only  after a  state          court issues a  child support order, and it does  not authorize a          federal court to revise the  underlying decree.  Because Congress          succeeded  in drafting the CSRA "to  strengthen, not to supplant,          State enforcement efforts," 138 Cong. Rec. at H7326 (statement of          Rep. Hyde), the law withstands Tenth Amendment scrutiny.                    In this  wise, the appellant's analogy  to the domestic          relations exception to the federal courts' diversity jurisdiction          is  bootless.   The CSRA  contemplates criminal  prosecutions (in                                          14          which federal jurisdiction runs nationwide, see 18 U.S.C.    3231                                                      ___          (1994);  see also DiSanto, 86  F.3d at 1246),  not civil actions;                   ___ ____ _______          and,  insofar as civil analogues might  be helpful, the existence          of the CSRA itself  by analogy supplies an independent  basis for          federal jurisdiction because CSRA cases are cases "arising under"          a federal  statute, and thus  more evocative of 28  U.S.C.   1331          than of 28 U.S.C.   1332.                    This leaves  only federalism and comity.   However, the          appellant's emphasis  on these aspirational doctrines  cannot tip          the  balance.    While  federalism  and  comity  are  matters  of          legitimate concern,  they are not  grounds upon which  courts may          declare federal statutes unconstitutional.                        D.  Additional Constitutional Claims.                        D.  Additional Constitutional Claims.                            ________________________________                    On  appeal, Bongiorno  asserts a  gallimaufry of  other          constitutional  challenges  to  his  conviction,  invoking  among          others, the  Due Process  and Equal Protection  Clauses, and  the          Sixth  and  Eighth  Amendments.   Because  these  challenges  are          procedurally defaulted, we dispose of them without ado.                    Here, procedural default has  two faces.  The appellant          failed to raise these  miscellaneous constitutional arguments  in          the nisi  prius court  and matters  not squarely presented  below          generally cannot be  advanced on  appeal.  See  United States  v.                                                     ___  _____________          Taylor, 54 F.3d 967, 972 (1st Cir. 1995); United States v. Slade,          ______                                    _____________    _____          980  F.2d 27,  30  (1st Cir.  1992).   This  raise-or-waive  rule          applies  full bore to constitutional claims.  See Daigle v. Maine                                                        ___ ______    _____                                          15          Med. Ctr., Inc., 14 F.3d 684, 688 (1st Cir. 1994).          _______________                    To make  a bad situation worse,  the appellant's briefs          in this court advance  these alleged constitutional violations in          vague and cryptic  terms.  Appellate judges are not clairvoyants,          and it is surpassingly difficult for  us to make something out of          nothing.  Cf. William Shakespeare, King Lear act 1, sc. 4 (1605).                    ___                      _________          We  have steadfastly deemed waived  issues raised on  appeal in a          perfunctory  manner, not accompanied  by developed argumentation,          see, e.g., Martinez v. Colon, 54 F.3d 980, 990 (1st  Cir.), cert.          ___  ____  ________    _____                                _____          denied,  116 S. Ct. 515  (1995); Ruiz v.  Gonzalez Caraballo, 929          ______                           ____     __________________          F.2d 31, 34  n.3 (1st Cir. 1991);  United States v. Zannino,  895                                             _____________    _______          F.2d 1, 17 (1st  Cir.), cert. denied,  494 U.S. 1082 (1990),  and                                  _____ ______          this  case  does  not  warrant  an  exception  to  that  salutary          practice.    "It  is not  enough  merely  to  mention a  possible          argument  in the  most  skeletal way,  leaving  the court  to  do          counsel's work . . . ."  Zannino, 895 F.2d at 17.                                   _______                    For  these  reasons,  we  hold that  appellant's  other          constitutional arguments   none of which appear at first blush to          possess discernible merit   are procedurally defaulted.4          III.  THE LEGALITY OF THE SENTENCE          III.  THE LEGALITY OF THE SENTENCE                    The   appellant   contends   that   the   "intermittent          confinement" condition of his  probation exceeds the maximum term          of imprisonment authorized by the statute of conviction.  Because                                        ____________________               4We  have considered  all  the  points,  constitutional  and          nonconstitutional, to which the appellant alludes  in challenging          his  conviction.   None  have the  potential  to justify  relief.          Those  that  we  have  not  specifically  identified  are  either          unpreserved, or unworthy of discussion, or both.                                          16          Bongiorno did not raise this contention in the district court, we          review it  only for plain error.  See United States v. Olano, 507                                            ___ _____________    _____          U.S. 725, 731-32 (1993); Taylor, 54 F.3d at 972.                                   ______                    Bongiorno is a  first offender who, under the CSRA, can          be  imprisoned for  no more  than six  months.   See 18  U.S.C.                                                             ___          228(b)(1).  Nevertheless, a sentencing court can impose probation          for up  to five years, see  18 U.S.C.   3561(a)  & (c)(2) (1994),                                 ___          and, as a condition of probation, the court in its discretion may          require a defendant  to "remain in  the custody of the  Bureau of          Prisons  during nights,  weekends,  or other  intervals of  time,          totaling  no more  than the  lesser of  one year  or the  term of          imprisonment authorized for the offense, during the first year of          the  term  of  probation."    18  U.S.C.     3563(b)(11)  (1994).          Invoking  this  discretionary  power, the  trial  court sentenced          Bongiorno to five years of probation, on condition that he remain          in  custody  for twelve  hours per  day  during the  first twelve          months of the probationary  term.  Judge Keeton reasoned  that if          "the defendant [were]  in the  custody of the  Bureau of  Prisons          twelve hours during  each night, that total time in  a year would          be  six months"  and  therefore would  not  exceed the  statutory          maximum.                    On  appeal     the  district court  having  stayed  the          operation of  the intermittent confinement condition    Bongiorno          faults the  judge's reasoning.  He bases his argument principally          on  the "Schedule  of  Substitute Punishments"  contained in  the                                          17          federal sentencing  guidelines.5  But, the  sentencing guidelines          do not affect this case; a first offense for a willful failure to          pay  child  support  is  a  Class  B  misdemeanor  to  which  the          guidelines do not apply.  See U.S.S.G.  2J1.1, comment. (n.2).6                                    ___                    Moving beyond the guidelines, the  appellant's position          is  also  unsound because  it rests  on  an interpretation  of 18          U.S.C.   3563(b)(11)  that offends a  bedrock maxim of  statutory          construction:  all words and clauses in a statute are intended to          have meaning and  ought to be  given effect.   See United  States                                                         ___ ______________          Dep't of Treasury v. Fabe, 508  U.S. 491, 504 n.6 (1993);  United          _________________    ____                                  ______          States v. Ven-Fuel, Inc.,  758 F.2d 741, 751-52 (1st  Cir. 1985).          ______    ______________          To consider  only the  period of time  (one year)  for which  the          court imposed the  condition of probation would ignore the number          of  hours  the  appellant  actually will  be  confined  and would          thereby render  the statutory allusion  to the importance  of the                                        ____________________               5The provision states in pertinent part:                    One day of intermittent confinement in prison                    or jail for one  day of imprisonment (each 24                    hours of  confinement is credited  as one day                    of   intermittent    confinement,   provided,                    however, that one  day shall be  credited for                                  _______________________________                    any calendar day  during which the  defendant                    _____________________________________________                    is  employed in  the  community and  confined                    _____________________________________________                    during all remaining hours); . . . .                    __________________________          U.S.S.G.  5C1.1(e)(1) (Nov. 1995) (emphasis supplied).               6We note  in passing that, even if  the guidelines attached,          the  intermittent  confinement which  the district  court crafted          probably  would not  qualify for  full-day credit  under U.S.S.G.           5C1.1(e)(1) because, while the  order requires confinement up to          twelve hours per day,  it neither fixes a definite  work schedule          nor  otherwise requires  confinement  for "all  remaining  hours"          apart from time spent at work.                                          18          total  number of hours ("totaling no more than") meaningless.  We          will  not  lightly  encroach upon  congressional  prerogative  by          reading  words out of a  statute, see United  States v. Victoria-                                            ___ ______________    _________          Peguero,  920 F.2d 77, 81 (1st Cir. 1990), cert. denied, 500 U.S.          _______                                    _____ ______          932  (1991),  and there  is  no  warrant  for  doing so  in  this          instance.7                    In all events,  the appellant did  not raise the  point          below,  and we  discern no  plain error.   The  appellant himself          concedes that straight imprisonment for  six months would be more          onerous  than intermittent confinement for one year.  At the same          time, the  lower  court's work-release  arrangement advances  the          CSRA's primary objective of encouraging child support payments by          affording  the   appellant  an   opportunity   to  practice   his          profession.    Given  these  verities,  it  is evident  that  the          sentencing order works no injustice.  It follows that the alleged          interpretive  error cannot amount to plain error.  See Olano, 507                                                             ___ _____          U.S. at 732; Taylor, 54 F.3d at 973.                       ______          IV.  THE GRASP OF THE FEDERAL DEBT COLLECTION PROCEDURE ACT          IV.  THE GRASP OF THE FEDERAL DEBT COLLECTION PROCEDURE ACT                    We turn now to the appeal in the civil case.  That case          began  when the  United States  invoked the  FDCPA and  sought to                                        ____________________               7The  appellant also  asseverates  that  the district  court          failed  to  satisfy  the  statutory  stricture  that  requires  a          district  court,  among  other   things,  to  impose  a  sentence          sufficient but not greater than necessary to reflect the severity          of  the offense, promote respect for the law, and afford adequate          deterrence.  See  18 U.S.C.   3553(a)(1)-(2).   This asseveration                       ___          is  meritless.   The sentence  artfully balances  the appellant's          persistent  disregard  of  child   support  obligations  and  the          desirability  of deterrence against his need for liberty if he is          to earn the money to which his minor daughter is entitled.                                          19          compel Bongiorno to pay the arrearage owed as back child support.          The government assumed  that since Bongiorno had  been ordered to          make restitution of this sum as part of the punishment imposed in          the  criminal case,  it had  access to  the FDCPA  as a  means of          collecting the debt.  The district court honored the government's          assumption  and granted  a  writ  of  garnishment.    On  appeal,          Bongiorno maintains that the  court should have defenestrated the          civil action because  a restitution order issued pursuant  to the          CSRA is not a "debt" within the meaning of the FDCPA.  We agree.                                    A.  The FDCPA.                                    A.  The FDCPA.                                        _________                    Congress  enacted the  FDCPA  as Chapter  XXXVI of  the          Crime Control Act  of 1990, Pub. L. No.  101-647, 104 Stat. 4933,          effective May 29, 1991, thus creating a framework under which the          United  States might more  efficiently collect debts  owed to it.          The framework includes procedures that the government can utilize          to recover on, or secure, such debts, and to that extent relieves          the  federal sovereign's  need to  rely on  a patchwork  of state          laws.  See H.R. Rep.  No. 101-736, at 23-25 (1990),  reprinted in                 ___                                           _________ __          1990 U.S.C.C.A.N. 6472, 6631-33; see also Selbe v. United States,                                           ___ ____ _____    _____________          912 F. Supp. 202, 205 (W.D. Va. 1995).                    Congress passed the FDCPA with an end game in mind:  to          "lessen[]  the effect of delinquent  debts on the massive federal          budget  deficit now  undermining the  economic well-being  of the          Nation."   H.R. Rep. No. 101-736, supra, at 23, 1990 U.S.C.C.A.N.                                            _____          at 6631.  Consistent  with this goal, Congress  "defined [`debt']          broadly  to include amounts owing to the United States on account                                          20          of a  direct loan  or loan insured  or guaranteed  by the  United          States  as  well  as  other amounts  originally  due  the  United          States."   Id. at 28, 1990 U.S.C.C.A.N. at 6636.  Notwithstanding                     ___          this breadth  of  definition, Congress  restricted the  statute's          grasp  to those obligations owing to the federal government.  See                                                                        ___          28U.S.C.  3002(3), (15).8 Thislimitation didnot ariseby accident:                         The definition of  `debt' was  carefully                    written to  make clear that the  act will not                    apply  to obligations  which began  as purely                    private  loan or  contract obligations.   For                    example, if  one of our constituents  goes to                    his neighborhood bank or thrift and takes out                    a business or personal loan, that transaction                    is  between him and the bank or thrift. . . .                    This is true even if the bank or thrift later                    fails   and  is   taken   over   by   Federal                    regulators.  If  the Federal Government seeks                                        ____________________               8The FDCPA defines "debt" as:                    (A)  an amount  that is  owing to  the United                    States on  account of a direct  loan, or loan                    insured or guaranteed, by the  United States;                    or                    (B)  an amount  that is  owing to  the United                    States  on  account of  a  fee,  duty, lease,                    rent,  service,  sale  of  real  or  personal                    property,   overpayment,  fine,   assessment,                    penalty, restitution, damages, interest, tax,                    bail bond forfeiture, reimbursement, recovery                    of a  cost incurred by the  United States, or                    other  source of  indebtedness to  the United                    States, but that is not owing under the terms                    of a contract originally entered into by only                    persons other than the United States; . . . .          28  U.S.C.    3002(3).   In  this  connection it  defines "United          States" as:                    (A) a Federal corporation;                    (B) an agency, department, commission, board,                    or other entity of the United States; or                    (C) an instrumentality of the United States.          28 U.S.C.   3002(15).                                          21                    to recover these loan or contract obligations                    .  .  . it  is not  eligible  to use  the new                    procedures in this act.          136 Cong. Rec.  H13288 (daily  ed. Oct. 27,  1990) (statement  of          Rep. Brooks).                    Mimicking the way in which Congress chose to define the          statute's  terms, courts  have tended  to draw  the line  between          included  and excluded  debts depending  on whether  a particular          debt is  owed to the United  States in the sense  that the debt's          proceeds, if  collected, will inure directly  to the government's          benefit (in contrast to benefitting a third party).  Thus, a fine            which is payable to the government and which, when paid, swells          the  public fisc    is  a debt  for purposes of  the FDCPA.   See                                                                        ___          United  States  v. Coluccio,  51 F.3d  337,  339 (2d  Cir. 1995);          ______________     ________          United  States v. Coluccio, 19  F.3d 1115, 1116  (6th Cir. 1994).          ______________    ________          Similarly,  federal  tax indebtedness     which  is owed  to  the          government  and  which,  when  collected,  is  deposited  in  the          Treasury   is  a debt for purposes of the FDCPA.   See Markham v.                                                             ___ _______          Fay, 74  F.3d 1347, 1354 (1st Cir. 1996).  A promissory note held          ___          by the Small Business Administration   the proceeds of which will          enrich the government's  coffers when  payment is  effected    is          also a  debt for  FDCPA purposes.   See  United States  v. Golden                                              ___  _____________     ______          Elevator,  Inc., 868  F.  Supp. 1063,  1066-67  (C.D. Ill.  1994)          _______________          (dictum).  By like token, cleanup expenses in environmental cases            which  are owed by statute  to the government, see  42 U.S.C.                                                             ___          9607(a)(4)(A)  (1994), and which are used  to reimburse or defray          monies  actually  expended by  it     are  considered  debts  for                                          22          purposes of the FDCPA.   See United  States v. Dickerson, 790  F.                                   ___ ______________    _________          Supp.  1583, 1584-85  (M.D.  Ga. 1992).    This approach  squares          neatly with the statute  and its legislative history.   The types          and kinds of debts  enumerated in section 3002(3)    for example,          "a direct loan," an "insured or guaranteed" loan, an amount owing          as an  unpaid "fee" or  "duty"   seem to  contemplate payments in          which  the  government  has  a  direct   pecuniary  stake.    The          legislative  history sounds much the  same theme.   See H.R. Rep.                                                              ___          No. 101-736, supra, at 23, 1990 U.S.C.C.A.N. at 6631.                       _____                             B.  The Status of the Debt.                             B.  The Status of the Debt.                                 ______________________                    Mindful  of the statutory  definitions, the legislative          history,  and the way in which courts have approached the problem          of determining which debts are within the FDCPA's grasp and which          are not, we conclude that inclusion necessitates an inquiry aimed          at determining to whom the debt  is owed and to whose benefit the          proceeds of the  debt will inure  when it is  paid.  At the  very          least, a debt cannot qualify if both parts of  this inquiry point          toward  exclusion:  a debt cannot be eligible for inclusion under          the FDCPA  if the United States  is neither the formal  owner nor          the direct beneficiary of it.  In all events, the debt must clear          an additional  hurdle:  it must  be one that, in  the parlance of          the  statute, "is  not  owing  under  the  terms  of  a  contract          originally  entered into by  only persons  other than  the United          States."  28 U.S.C.   3002(3).9                                        ____________________               9In passing  the FDCPA, Congress  evinced a clear  intent to          exclude  private transactions     debts created  under (and  thus          governed by) state law, and to which the United States was not an                                          23                    To be sure,  the district court  made no such  inquiry,          but instead  allowed the government's  application for a  writ of          garnishment  in a  margin  order after  striking the  appellant's          pleadings.  Before us, however, the government has not raised any          procedural objections or technical defenses.  Rather, it concedes          that  it can  employ  the FDCPA  only  if the  restitution  order          constitutes  a debt  within  the  meaning  of  the  FDCPA.    See                                                                        ___          Appellee's Brief at 9.  The  parties have briefed and argued this          issue  on the  merits without  reservation, and  it is  therefore          within our  proper province to determine  whether the restitution          order  that the  government  seeks to  enforce  comes within  the          penumbra of the FDCPA.                    The  government's affirmative  answer to  this question          leans  heavily on  the majority  opinion in  NLRB v.  E.D.P. Med.                                                       ____     ___________          Computer Sys.,  Inc., 6 F.3d 951  (2d Cir. 1993).   In that case,          ____________________          the Second Circuit considered whether a  backpay award decreed by          the National  Labor Relations  Board (NLRB) to  remedy an  unfair          labor practice constituted a debt to the United States within the          purview of the  FDCPA.  The  panel divided over  the issue.   The          majority started by holding that the award was a debt due  to the          federal  government since it had been imposed on the defendant by          a federal agency:                                        ____________________          original party   from the grasp of the  FDCPA.  See H.R. Rep. No.                                                          ___          101-736, supra, at 23,  1990 U.S.C.C.A.N. at 6631.  In this vein,                   _____          a main proponent of the bill emphasized that to warrant inclusion          the  transaction underlying  the debt  must be  one in  which the          government was  a direct, original  participant.   See 136  Cong.                                                             ___          Rec. H13288, supra.  The final version of the FDCPA codifies this                       _____          legislative intent.                                          24                         It is precisely  because the Board  acts                    in  the public's  interest  and not  those of                    private  individuals  that persuades  us that                    the backpay award sought  by the Board may be                    considered a debt to the  United States under                    the FDCPA.   The Board serves as more  than a                    mere  conduit when it  initiates an action to                    collect a backpay award.          Id.  at 955.  Having  stated this proposition,  the majority then          ___          skimmed over  the beneficial ownership aspect,  gave great weight          to the fact that without federal intervention the award could not          be  collected,10 and ruled that the FDCPA  applied.  See id.  The                                                               ___ ___          dissenting  opinion stressed that  the backpay award could not be          considered a debt  owed to the United States within  the ambit of          the  FDCPA because any money collected  by the NLRB would flow to          the  pockets of the  victimized employees and  would not directly          benefit the government.  See id. at 958 (Walker, J., dissenting).                                   ___ ___                    Passing the obvious distinction between E.D.P. and this                                                            ______          case   E.D.P.  is readily distinguishable because  there the NLRB                 ______          was  the  only entity  empowered by  law  to enforce  the backpay          award, see supra note 10, whereas here the debt is enforceable by                 ___ _____          the parties  to  whom the  money, when  collected, actually  will          flow11   we believe  that Judge Walker's dissent provides  better                                        ____________________               10The  NLRB imposed  the  backpay award  under the  National          Labor Relations Act.  See  29 U.S.C.    151-169 (1994).   In such                                ___          circumstances,  the NLRB is the  only entity empowered  by law to          enforce  the   award.     See  Amalgamated  Utility   Workers  v.                                    ___  ______________________________          Consolidated   Edison   Co.,   309  U.S.   261,   264-70   (1940)          ___________________________          (interpreting 29 U.S.C.   160(a)).               11The appellant's  ex-wife and minor daughter have available          mechanisms to enforce the CSRA restitution order, see 18 U.S.C.                                                              ___          3663(h)  (1994) (providing that an order of restitution in a CSRA          case may  be enforced either by the United States or "by a victim          named  in the  order"),  as  well  as  the  child  support  order                                          25          guidance for us than does the majority opinion.  While there  may          be a somewhat stronger  argument for regarding a debt as owing to          the  United States if the  federal government is  the only entity          able  to recover it (the E.D.P. scenario), the decision to extend                                   ______          the FDCPA to such a situation is a decision properly reserved for          the  legislative  branch.    Because  the  statute,  as  written,          contains  no  language  suggesting  that  all  debts  subject  to          exclusive federal  enforcement are  included within the  grasp of          the FDCPA,  we find the position taken  by the E.D.P. majority to                                                         ______          be unsatisfactory.                    The  force of  Judge  Walker's opinion  is  but one  of          several factors that influence our judgment.  The  most important          factor is the language and purpose of the statute itself.  Nearly          as  telling is a mature  but still viable  precedent.  Forty-five          years  ago, the  Supreme  Court  wrestled  with  a  very  similar          question  under the Bankruptcy Act.   See Nathanson  v. NLRB, 344                                                ___ _________     ____          U.S. 25 (1952).   The  statutory scheme that  the Court  pondered          used  a concept  of    public debt  that  bears a  strong  family          resemblance to the  concept that  fuels the FDCPA.   It  provided          that, with exceptions  not relevant here,  "debts owing to .  . .          the United  States"  would  "have  priority, in  advance  of  the          payment of dividends  to creditors."   11 U.S.C.    104(a)  (West          Supp.  1952) (repealed 1978).   The  precise question  before the          Nathanson Court was whether  an NLRB award for backpay was a debt          _________          owing  to the United States  (and, thus, entitled  to priority in                                        ____________________          underlying it.                                          26          bankruptcy).  The Court  acknowledged that the NLRB was  an agent          of  the  United  States and  a  creditor  (being  the only  party          entitled to enforce the claim), but stated that it did not follow          that the debt was  owing to the United States  within the meaning          of the Bankruptcy Act.   344 U.S. at 27.  Priority  in bankruptcy          was intended "to secure an adequate revenue to sustain the public          burthens and  discharge the public debts,"  yet granting priority          in  this  instance would  not  further  those  goals because  the          beneficiaries  of the claim were  private persons.   Id. at 27-28                                                               ___          (citation and internal quotation marks omitted).  On this  basis,          the Court concluded  that the  debt was  not owed  to the  United          States  in the relevant sense  and therefore was  not entitled to          the statutory priority.  See id. at 28.                                   ___ ___                    Nathanson bears a close affinity to this case.  For one                    _________          thing, the language of the FDCPA parallels that of the bankruptcy          provision  discussed  in  Nathanson.    For  another  thing,  the                                    _________          legislative  purpose underlying  the  FDCPA is  analogous to  the          legislative purpose  distilled by the Nathanson  Court.  Congress                                                _________          enacted  the FDCPA to relieve  the strain on  the federal deficit          created  by persistent  nonpayment of  debts owed  to the  United          States.     See  H.R.  Rep.  No.  101-736,  supra,  at  23,  1990                      ___                             _____          U.S.C.C.A.N.  at 6631.   This  mirrors the  congressional concern          that drove the bankruptcy  priority provision which the Nathanson                                                                  _________          Court was called upon  to construe.  See  Nathanson, 344 U.S.  at                                               ___  _________          27-28.    Accordingly,  in  both  the FDCPA  and  the  bankruptcy          milieux, the  statutory mechanism does not  serve the legislative                                          27          purpose  except  when  it operates  in  regard  to  a debt  whose          recovery will  directly augment  the public  coffers.   Since the          dynamic in  this  case tracks  the dynamic  that was  at work  in          Nathanson   the relation  of the government's beneficial interest          _________          in  the debt  to the  statutory scheme  is very  much the  same            Nathanson's ratio decidendi controls our deliberations.          _________   _____ _________                    The force  of this conclusion is  not dissipated merely          because the  government secured the restitutionary  order.  After          all, Nathanson instructs us to look beyond such formalities.  See               _________                                                ___          id. at 28  (explaining that a  court must refuse  to treat as  an          ___          included  debt "a claim which the United States is collecting for          the benefit of  a private party").  In  this case, the government          is not the holder  of the debt in  any legally cognizable  sense,          and it seeks to collect restitution not to its own behoof but for          the benefit of a  private party (Bongiorno's daughter).   Because          the  order  of  restitution here     like  the  backpay award  in          Nathanson    involves no direct pecuniary interest of the federal          _________          sovereign, it does not create  a debt owing to the  United States          within the meaning of the FDCPA.                    The  government  also tries  to  dodge  this bullet  by          touting its  indirect interest  in the award.   It tells  us that                       ________          public  assistance substitutes for most  of the $5 billion annual          shortfall  in  unpaid child  support, and  that  there is  thus a          demonstrable public  interest in enforcing  restitutionary orders          issued  in CSRA cases.  We  agree that this is  an area of public          concern, but  that is beside the  point.  A similar  sort of "for                                          28          the general good"  argument was  made to, and  dismissed by,  the          Nathanson  Court.   See  id.  (rejecting  the argument  that  the          _________           ___  ___          government's  abiding   interest  in  eliminating   unfair  labor          practices warranted stretching the statute to secure a preference          in payment for backpay  awards).  The sockdolager, of  course, is          that  Bongiorno's daughter is not  on the welfare  rolls.  Hence,          the government has failed  to show any direct  pecuniary interest          of a kind  that would render this debt collectible  by the United          States under the FDCPA.                    The government has  one last  shot in its  sling:   the          FDCPA  specifically mentions "restitution"  among the  classes of          included  debt, see 28 U.S.C.   3002(3)(B) (quoted supra note 8),                          ___                                _____          and  the  government posits  that we  need  not look  beyond this          label.   The argument  will not wash.   The FDCPA  does not state          that every order  of restitution,  no more than  every "rent"  or               _____          every  type of  "reimbursement,"  constitutes  an included  debt.          Rather,   the   text  limits   the  statute's   applicability  to          restitution  that implicates  a  "source of  indebtedness to  the                                                                    _______          United States."  Id. (emphasis supplied).          _____________    ___                    This   added  language  reintroduces   the  concept  of          benefit.    Some  restitutionary  orders create  debts  that  owe          beneficially  to the federal government  and thus fall within the          purview of the FDCPA.   A prototypical  case is United States  v.                                                          _____________          Gelb,  783  F.  Supp.   748  (E.D.N.Y.  1991).    Gelb   involved          ____                                              ____          restitution under the RICO statute.   Since that statute declares          that a convicted person  must "forfeit to the United  States" any                                          29          ill-gotten  gains, see  18 U.S.C.    1963(a) (1994),  the federal                             ___          government is the direct beneficiary of the restitution order and          the order thus creates a  debt collectible under the FDCPA.   See                                                                        ___          Gelb, 783  F. Supp.  at 752.    But other  types of  restitution,          ____          which,  when  paid,  will  not  increase  public  revenues  (say,          restitution  to an  individual victim  of a  crime), do  not come          within the statutory encincture.   In short, we cannot  isolate a          single word     "restitution"    and  conclude that  every  order          bearing that label automatically  falls within the FDCPA's grasp.          The  federal   government  may  collect  under   the  FDCPA  only          restitution that is  "owing to the United  States."  28 U.S.C.             3002(3).                    We  end where  we began.   Because  restitution ordered          under  the  CSRA  is  not  owed  to  the   United  States  in  an          economically meaningful sense, the  government cannot utilize the          FDCPA  as a vehicle for collecting such  awards.  On this view of          the case, we do not  reach the question of whether the  debt must          be considered  as private in  character (and thus  ineligible for          inclusion  under the FDCPA on  that basis) because  a state court          order created  the underlying child support  obligation, and both          the obligor and obligee are private parties.12                                        ____________________               12We note in passing that a cogent argument can  be made for          the proposition that  what started as a debt  owed by one private          party (Bongiorno)  to another (Taylor, on behalf  of the couple's          daughter) remains so in  its collection, and that the  peripheral          involvement  of  the  federal  government  does  not  change  the          obligation's  inherently private character.   Indeed, the belated          federal entry into this situation bears a striking resemblance to          the  "failed  thrift"  example   that  Chairman  Brooks  used  to          illustrate  a debt that would be excluded from the FDCPA's grasp.                                           ________                                          30                    Because  the government  sued  under  an  inappropriate          statute, we must reverse the judgment in the civil case.  This is          not to say, however, that the appellant can thumb his nose at the          restitution  order.  Payment of restitution is a condition of his          probation,  and  the  government   has  adequate  remedies  if  a          convicted defendant  flouts a condition of probation.  See, e.g.,                                                                 ___  ____          18 U.S.C.    3663(g), 3583(e) (1994).   The government, moreover,          can attempt to collect  the restitution order by resort  to other          civil  remedies, see  28  U.S.C.    3003(b)  (providing that  the                           ___          United  States retains  its authority under  laws other  than the          FDCPA to collect debts owed to the  government); see also Fed. R.                                                           ___ ____          Civ.  P. 64 &  69; see generally  Custer v. McCutcheon,  283 U.S.                             ___ _________  ______    __________          514, 516-19  (1931)  (discussing  application  of  various  state          statutes  to  executions on  judgments  recovered  by the  United          States),  and,  as  mentioned earlier,  Bongiorno's  ex-wife  and          daughter have  ample recourse, see supra  note 11.  But  to allow                                         ___ _____          the federal government  to proceed  under the FDCPA  for no  more          persuasive reason than that collecting the debt serves the public          interest  would cavalierly  consign Nathanson  to the  scrap heap                                              _________          and, in the bargain, expand the FDCPA's scope without limitation.          We are not at liberty to chart so free-wheeling a course.          V.  EPILOGUE          V.  EPILOGUE                    We  need go no  further.   To recapitulate,  we discern          neither  a constitutional flaw in the fabric of the Child Support          Recovery  Act   nor  any  other  reversible   error  marring  the                                        ____________________          See 136 Cong. Rec. H13288 (quoted supra p. 21).          ___                               _____                                          31          appellant's  conviction and  sentence.   We therefore  affirm the          judgment in the criminal case.  The civil case, however, yields a          diametrically opposite outcome.   Because the federal  government          does  not have a direct  pecuniary interest in  the avails of the          restitutionary order, we hold that the  order is not a debt owing          to  the United  States subject  to collection under  the FDCPA.13          The government's  ancillary civil action ought  therefore to have          been dismissed.          Affirmed in part and reversed in part.  The cases are remanded to          Affirmed in part and reversed in part.  The cases are remanded to          _____________________________________   _________________________          the district  court for further proceedings  consistent with this          the district  court for further proceedings  consistent with this          _________________________________________________________________          opinion.  No costs.          opinion.  No costs.          _______   ________                                        ____________________               13Given this  holding, we  need not address  the appellant's          claim that the district court improperly struck his pleadings for          failure  to comply with local rules governing appearances by out-          of-state counsel.                                          32